Citation Nr: 0622349	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-18 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 29, 2002, 
for the grant of a 30 percent rating for service-connected 
schizophrenic reaction, paranoid type.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

In a letter received in March 2006 the veteran requested an 
increase in the rating for his service-connected disability 
from 50 percent to 70 percent.  This matter is referred to 
the RO for further action.


FINDINGS OF FACT

1.  In an October 1971 decision, the RO granted service 
connection for schizophrenic reaction, paranoid type, and 
assigned a 30 percent disability rating, effective September 
15, 1971.  

2.  The veteran did not appear for a scheduled VA examination 
in 1975, and compensation benefits were terminated.

3.  In November 1991, the RO resumed the disability rating 
for the veteran's service-connected schizophrenic reaction at 
zero percent, effective May 19, 1975.  The veteran did not 
appeal that decision, and, therefore, it became final.  

4.  On April 29, 2002, the veteran filed an informal claim 
for an increased rating for service-connected schizophrenic 
reaction, paranoid type.  

5. By rating action in November 2002, the RO granted the 
claim for an increased rating for service-connected 
schizophrenic reaction, paranoid type, and assigned a 30 
percent disability rating, effective April 29, 2002, the date 
the claim for an increased rating was filed.

6.  For one year prior to April 29, 2002, the facts did not 
establish that a 30 percent disability rating was warranted 
for service-connected schizophrenic reaction, paranoid type.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 29, 
2002, for the award of a 30 percent rating for service-
connected schizophrenic reaction, paranoid type, have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400, 4.130, Diagnostic Code 9203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court of Appeals for Veterans Claims held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, following the veteran's informal claim for an 
increased rating, received on April 29, 2002, he was provided 
VCAA notice relating to his claim by a letter dated in June 
2002.  The initial AOJ decision was made in November 2002.  
Therefore, the notice was timely.

The record shows the RO did not send the veteran a VCAA 
letter specifically referring to an earlier effective date.  
However, the Board finds that the veteran has not been 
prejudiced by this omission, for the following reasons.  In 
June 2002, the RO sent the veteran a letter which informed 
him of the essential elements of the VCAA noting his claim to 
reinstate disability compensation for his service-connected 
schizophrenic reaction.  The June 2002 letter informed the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, the 
service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
either send medical records showing his disability had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should send information 
describing the additional evidence or the evidence itself.  
This effectively informed him that he should provide any 
evidence in his possession that pertains to the claim 
regarding his disability rating.  

The General Counsel of VA has held that when a claimant 
raises a new "downstream" issue, or claim, in a notice of 
disagreement, the VCAA does not require VA to provide a new 
notice under section 5103 so long as it addresses the new 
issue in a statement of the case and provided that it gave a 
section 5103 notice in conjunction with the initial claim.  
VAOPGCPREC 8-03.  Here, VCAA notice was provided the veteran 
in June 2002 regarding reinstatement of disability 
compensation, in essence, regarding the effective date for 
resumption of compensation payments at any evaluation.  The 
issue of effective date was, therefore, not a downstream 
issue from the stated issue of reinstatement of compensation.  
Nevertheless, to the extent that the effective date may be 
considered a downstream issue in this case and to the extent 
that the recent decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in 
claims for compensation, particularly as to downstream issues 
such as effective date, the Board finds no prejudice to the 
veteran in proceeding to decision.  The June 2003 statement 
of the case (SOC) addressed the issue of an earlier effective 
date and provided the veteran with the law(s) that addresses 
how effective dates are assigned.  Subsequent supplemental 
SOCs further clarified the requirements for an earlier 
effective date to the veteran.  His testimony before the 
undersigned also indicates that he is aware of what it would 
take to meet the criteria for an earlier effective date.  
Therefore, further VCAA notice is not required.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In addition, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  The veteran has also offered testimony at a Travel 
Board hearing and has alleged no treatment for his service-
connected disability for the year prior to submitting his 
claim in April 2002.  Therefore, the Board finds that there 
is no further relevant evidence to obtain and that the 
purpose behind the notice requirement has been satisfied as 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Service connection for schizophrenic reaction, paranoid type, 
was established in October 1971 under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9203, and the RO assigned a 30 percent 
disability rating, effective September 15, 1971.  The veteran 
was scheduled for VA examination in May 1975, and by letters 
of June and September 1975 he was notified that his claim was 
denied because of his failure to report for VA examination.  
Compensation benefits were terminated.  38 C.F.R. §§ 3.158, 
3.655 (1976) (awards to be discontinued when veteran fails 
without adequate reason to report for VA examination; when 
the veteran fails to respond to order to report for VA 
examination within one year of date of request and payments 
are discontinued, claim will be considered abandoned).

In a rating decision dated November 1991, the RO noted that 
the veteran had never received compensation for his service-
connected disorder and determined that the rating evaluation 
of zero percent was effective May 19, 1975, because the 
veteran failed to report to VA examinations that were 
scheduled beginning in May 1975, and there was no current 
medical evidence showing he continued to suffer from a mental 
disorder.  He did not appeal this decision.  

On April 29, 2002, the veteran submitted an informal claim 
for an increased rating for service-connected schizophrenic 
reaction, and in a rating decision dated November 2002, the 
RO increased the veteran's disability rating to 30 percent, 
effective April 29, 2002.  The veteran contends, however, 
that the effective date for the grant of the 30 percent 
rating should be in 1991, when he was receiving treatment for 
his service-connected disability.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005) and 38 C.F.R. § 3.400 (2005).  
The statute and regulation provide, in pertinent part, that 
the effective date of a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2005).  An effective date for a 
claim for increase may be granted prior to the date of claim 
if it is factually ascertainable that an increase in 
disability had occurred within one year before the date of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) and (2) (2005); see also Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Based upon a complete review of the evidentiary record, the 
Board finds that April 29, 2002, is the earliest effective 
date assignable for the grant of a 30 percent disability 
rating for service-connected schizophrenic reaction in this 
case.  

As noted, the veteran contends that the effective date for 
the grant of the 30 percent rating should be in 1991.  
Specifically, the veteran has argued that his service-
connected disability was not adequately evaluated when his 
disability rating was decreased to zero percent in November 
1991.  At the September 2005 Travel Board hearing, he 
testified that he did not receive notice of the scheduled VA 
examinations and that he did not know his service-connected 
disability was evaluated at zero percent.  The claims file 
does not contain notice of the scheduled VA examinations; 
however, the law presumes that the notice was properly 
mailed.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) 
(appellant's assertion that he never received the RO's 
decision and notice of the right to appeal was not clear 
evidence to the contrary to rebut the presumption that notice 
was properly mailed).  The record reflects that the 1975 
request for examination used to schedule and notify the 
veteran contained the address current in 1975 and provided by 
him on several 1975 documents concerning VA educational 
assistance benefits, on Department of the Army documents and 
on an Internal Revenue Service address notice.  He was 
notified in September 1975 his claim for disability 
compensation was denied and that payments were discontinued.  

The veteran was also notified of the November 1991 rating 
decision and did not appeal the determination.  The Board 
notes that notice of the rating decision was sent to the 
veteran's address of record at that time, the notice was not 
returned as undeliverable, and he had, in fact, responded to 
correspondence sent to that address.  See report of contact 
dated in August 1991.  As a result, the November 1991 rating 
decision is final in the absence of clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7105(c), 5109A; 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.1103.  Clear and unmistakable error 
has not been asserted or shown in this case, and therefore an 
effective date earlier than November 1991 is legally 
precluded.

After the November 1991 rating decision, the veteran did not 
file a claim for an increased rating until April 29, 2002.  
Therefore, the earliest possible effective date for the 
veteran's claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later, or one year prior 
to the date of receipt of the claim.  See 38 C.F.R. 
§ 3.400(b)(2)(i), (o)(1) and (2).  

In support of his claim, the veteran has submitted private 
medical records reflecting treatment for a mental disorder 
from March 1992 to January 1994.  However, this evidence was 
not presented until after his April 2002 claim was received.  
Furthermore, it does not provide evidence that a 30 percent 
rating was warranted for service-connected schizophrenic 
reaction within one year prior to the date of the veteran's 
claim.  Specifically, there is no competent medical evidence 
showing the veteran was treated for a mental disorder within 
one year prior to the date of receipt of his claim, i.e., 
April 2002.  VA outpatient treatment records dated from 
November 2001 to May 2002 also do not show treatment for a 
psychiatric disorder and do not provide evidence making it 
factually ascertainable that an increase in disability had 
occurred within the year prior to the receipt of his claim.  
Therefore, the proper effective date for the 30 percent 
rating is April 29, 2002, the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the grant of an effective date earlier than April 29, 
2002, for the grant of 30 percent for service-connected 
schizophrenic reaction, and the benefit-of-the-doubt is not 
for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an effective date earlier than April 29, 2002, 
for the grant of 30 percent for service-connected 
schizophrenic reaction is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


